Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 1 February 2021, wherein claim 23 was canceled and claim 27 was newly added. Subsequently, claims 1, 3-22 and 24-27 are pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim to recite: 
    PNG
    media_image1.png
    108
    801
    media_image1.png
    Greyscale
, and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 11-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (U.S. Patent No. 9,951,274) in view of Kubo et al. (U.S. Patent No. 8,846,164).
Hirschmann et al. discloses a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of at least one compound inclusive of the compound of the present formulae CY/PY as represented by
    PNG
    media_image2.png
    239
    440
    media_image2.png
    Greyscale
(column 38, line 4), at least one compound inclusive of the compounds of the present formulae PH and BF, as represented by 
    PNG
    media_image3.png
    246
    404
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    112
    393
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    113
    396
    media_image5.png
    Greyscale
 (column 59,line 10), at least one compound inclusive of the compound of the present formulae B1-B3 as represented by 
    PNG
    media_image6.png
    236
    423
    media_image6.png
    Greyscale
(column 53, line 20), at least one fluorinated terphenyl compound inclusive of the compound of the present formula T as represented therein by the compounds of formulae T-1 through T-21 (column 50, line 51+), and at least one polymerizable compound inclusive of the compound of the present formula R of present claims 12-13,  as represented by 
    PNG
    media_image7.png
    42
    207
    media_image7.png
    Greyscale
 (column 69, line 46). Hirschmann et al. discloses that the inventive liquid crystal composition may further comprise chiral dopants, i.e., optically active compounds (column 106, line 29).
In fact, not only does Hirschman et al. disclose (column 107, line 1) that the inventive mixtures preferably comprise at least 0.01%by weight of chiral dopants, but Table C of Hirschman et al. also specifically discloses the optically active component 
    PNG
    media_image8.png
    144
    626
    media_image8.png
    Greyscale
, optically active component compounds inclusive of those of the present formula A-II as represented by 
    PNG
    media_image9.png
    142
    744
    media_image9.png
    Greyscale
, optically active component compounds inclusive of those of the present formula A-III as represented by 
    PNG
    media_image10.png
    250
    617
    media_image10.png
    Greyscale
, and optically active component compounds inclusive of those of the present formula A-Ch as represented by 
    PNG
    media_image11.png
    177
    631
    media_image11.png
    Greyscale
.

    PNG
    media_image12.png
    130
    877
    media_image12.png
    Greyscale
is inclusive of the compound of the present formula A-I, 
    PNG
    media_image13.png
    198
    860
    media_image13.png
    Greyscale
is inclusive of the compound of the present formula A-II, 
    PNG
    media_image14.png
    134
    871
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    278
    863
    media_image15.png
    Greyscale
are inclusive of the compounds of the present formula A-III, and 
    PNG
    media_image16.png
    190
    434
    media_image16.png
    Greyscale
 is inclusive of the compound of the present formula A-Ch. Kubo et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae CY, an optically active compound. In fact, Example 9 (column 183, line 52+) expressly illustrates the combination of at least one compound inclusive of the compound of the present formula CY2 as represented by
    PNG
    media_image17.png
    112
    403
    media_image17.png
    Greyscale
(column 56, line 35),  at least one compound inclusive of the compound of the present formula CY9 as 
    PNG
    media_image18.png
    107
    390
    media_image18.png
    Greyscale
(column 57, line 1), and at least one compound optically active compound (column 184, line 2):
    PNG
    media_image19.png
    249
    437
    media_image19.png
    Greyscale
.
The use of optically active compounds and the benefit therefrom are well known in the liquid crystal art, as illustrated in Kubo et al. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include an optically active compound, as expressly taught in Kubo et al. and as generally taught therein Hirschmann et al., in the liquid crystal composition thereof Hirschmann et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the optically active compound.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (U.S. Patent No. 9,951,274) and Kubo et al. (U.S. Patent No. 8,846,164) in view of Bernatz et al. (U.S. Patent No. 8,313,669). 
Please refer to the preceding paragraph 6 for the combined teachings of Hirschmann et al. and Kubo et al. While Hirschmann et al. teaches a liquid crystal 
Bernatz et al. teaches a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of at least one compound inclusive of the compound of the present formula ZK as represented therein by 
    PNG
    media_image20.png
    110
    400
    media_image20.png
    Greyscale
(claim 5) with at least one compound inclusive of the compound of the present formulae CY/PY asrepresented therein by
    PNG
    media_image21.png
    285
    396
    media_image21.png
    Greyscale
(claim 4), and at least one polymerizable compound inclusive of that of the present formula R as 
    PNG
    media_image22.png
    58
    623
    media_image22.png
    Greyscale
(claim 1). 
The compounds of the present formula ZK are well known in the liquid crystal art, as illustrated by Bernatz et al. The combination of compounds of the present formula ZK with compounds of the present formulae CY/PY, as well as polymerizable compounds of the present formula R are likewise well known in the liquid crystal art, as illustrated by the teachings of Bernatz et al.
The use of optically active compounds and the benefit therefrom are well known in the liquid crystal art, as illustrated in Kubo et al, and discussed in the preceding paragraph 6. 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine a compound of the present formula ZK with at least one polymerizable compound of the present formula R and at least one compound of the present formulae CY/PY, as taught in Bernatz et al., and to also include an optically active compound, as expressly taught in Kubo et al. and as generally taught therein Hirschmann et al., in the liquid crystal composition thereof Hirschmann et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of the present formula ZK and those associated with the use of optically active compound.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (U.S. Patent No. 9,951,274) and Kubo et al. (U.S. Patent No. . 
Please refer to the preceding paragraph 6 for the combined teachings of Hirschmann et al. and Kubo et al. While Hirschmann et al. teaches a liquid crystal composition characterized by comprising the combination of at least one compound inclusive of the present formulae CY/PY with optically active compounds of the present formulae A-I through A-III and A-Ch as well as compounds inclusive of the present formulae PH/BF, B1 through B3, T, R, and Kubo et al. teaches a liquid crystal composition characterized by comprising the combination of at least one compound inclusive of the present formulae CY/PY with optically active compounds of the present formulae A-I through A-III and A-Ch, neither Hirschmann et al. or Kubo et al. illustrate the further incorporation of the self-alignment additive compounds of the present formula SA.
Archetti et al. teaches the self-alignment additive compounds of the present formula SA comprising polar anchor groups, said self-alignment additive compounds as represented therein by 
    PNG
    media_image23.png
    197
    440
    media_image23.png
    Greyscale
(abstract, claims) with at least one compound inclusive of the present formulae CY/PY, as 
    PNG
    media_image24.png
    256
    435
    media_image24.png
    Greyscale
 [0073] , as well as at least one compound inclusive of those of the present formula T [0112], at least one compound inclusive of those of the present formula ZK [0127], at least one compound inclusive of those of the present formula PH as represented therein by 
    PNG
    media_image25.png
    259
    431
    media_image25.png
    Greyscale
 [0143], at least one compound inclusive of those of the present formula BF as represented therein by 
    PNG
    media_image26.png
    233
    405
    media_image26.png
    Greyscale
[0143], at least one compound inclusive of those of the present formula BS as represented therein by 
    PNG
    media_image27.png
    233
    395
    media_image27.png
    Greyscale
 [0143], at least one compound inclusive of those of the present formulae B1-B3 as represented therein by 
    PNG
    media_image28.png
    240
    417
    media_image28.png
    Greyscale
[0119], and at least one polymerizable compound inclusive of that of the present formula R as represented therein by 
    PNG
    media_image29.png
    33
    414
    media_image29.png
    Greyscale
 [0234].
The self-alignment additive compounds of the present formula SA are well known in the liquid crystal art, as well as their use thereof with compounds of the present formulae CY/PY, compounds of the present formulae PH/BF/BS, compounds of each of the present formulae T, ZK and B1-B3, and polymerizable compounds of the present formula R, as illustrated by Archetti et al. The use of optically active compounds and the benefit therefrom are well known in the liquid crystal art, as illustrated in Kubo et al, and discussed in the preceding paragraph 6. 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include self-alignment additive compounds of the present .  

Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive. 
In response to applicants’ arguments that “Hirschmann et al. describes no effect associated with the chiral dopants” and thus “provides no motivation for using the chiral dopants”, the Examiner notes that optically active component compounds in and of themselves, as well as the optically active component compounds contained in the claimed liquid crystal composition, are each individually well-known in the liquid crystal art. It is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
In response to applicants’ arguments that the “Hirschmann et al. disclosure is also completely silent with regards to pitch and therefore provides no suggestion to use chiral dopants in amounts sufficient to achieve the pitch recited in applicants’ claim 1”, and that the teachings of Kubo et al. do not compensate for the lackings of Hirschmann et al., the Examiner notes that the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Contrary to applicants’ argument, Kubo et al. does indeed provide “suggestion, guidance or motivation to use chiral dopants in a liquid crystal medium that exhibits a negative dielectric anisotropy”; please refer to each of the following portions therein: column 27, line 52; column 69, line 47; and column 186, line 18. In response to applicants’ arguments that the Kubo et al. disclosure provides “no suggestion, guidance or motivation to use chiral dopants in displays that use the vertically aligned (VA) mode”, the Examiner kindly directs applicants’ attention to column 66, line 12+ of Kubo et al., which expressly states that the invention relates to the use thereof the inventive liquid crystal medium in VA, PS-VA and polymer stabilized displays. Notwithstanding that fact, it is noted that the amendment to the base independent claim 1 whereby the liquid crystal medium is described as “suitable for use in VA, PS-VA, SA-VA and polymer-stabilized SA-VA displays”, is merely a recitation of the intended use of the claimed invention. The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The liquid crystal medium of Kubo et al. is capable for use in the recited displays.  
	Applicant's arguments filed 1 February 2021, that the teachings of Bernatz et al. and Archetti et al. does not overcome the deficiencies of Hirschmann et al. and Kubo et al., have been fully considered but they are not persuasive. 
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722